 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDVecta Contract Company, Division of Vecta Group,Inc.andUnited Brotherhood of Carpenters andJoiners,AFL-CIO,UBC Industrial.Local Union2848.Case 16-CA-5760June 11, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn March 10, 1975, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,i andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.As a violation of Section 8(a)(3) strikes at the veryheart of employee rights safeguarded by the Act, andin accord with our established practice, we shallsubstitute a broad cease-and-desist order for theAdministrative Law Judge's recommended Order.SeeEckerd'sMarket, Inc.,183 NLRB 337 (1970);Pan American Extermination Co., Inc.,206 NLRB298, fn. 1 (1973).Further, since Texas is a right-to-work State, wewillalsodelete the Administrative Law Judge'sreferences to the 8(a)(3) proviso from his recom-mended Order and notice.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Vecta Contract Company, Division of Vecta Group,Inc.,Dallas, Texas, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1.Delete the following language from paragraph1(a):"except to the extent permitted by Section8(a)(3) of the Act, as amended."2.Substitute the following for paragraph 1(b):"(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist labor organizations, to bargain218 NLRB No. 63collectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the' purpose of collective bargaining - or othermutual aid or protection."'3.Substitute the attached notice for 'that of theAdministrative Law Judge.,iWe note the following inadvertent errors in the Administrative LawJudge'sDecision,which we believe do not affect the results of this case. InSec. III,2,a of his Decision, the Administrative Law Judge incorrectly statedthat Respondent had knowledge of Clar$'s activities on behalf of the Unionin a prior election campaign hehj in1974earlier in his Decision,however,the Administrative Law Judge correctly noted that this prior campaignoccurred in1968In Sec. III, 2,g of his Decision,, the Administrative LawJudge incorrectly gaveJanuary 23 asthe date on which the Employer posteda notice clarifying its rules with respect to discussion of union mattersduringworking hours; in other places in his Decision,however, theAdministrative Law Judge correctly refers to this posting as having takenplace onJuly 23The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's establishedpolicy not tooverrideanAdmimstrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance, of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We, havecarefully examined the record and find no basis forreversinghis findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT' terminate Rudolph Clark, or anyother employee, because of membership in oractivityon behalf of United Brotherhood ofCarpenters and Joiners, AFL-CIO, UBC Indus-trialLocalUnion 2848, or any - other labororganization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection or to refrain from engaging insuch activities.WE WILL offer immediate and full reinstate-ment to Rudolph Clark to his former job, or, ifthat job no longer exists, to a substantiallyequivalent position of employment without preju-dice to his seniority or other rights and privileges.WE WILL make whole Rudolph Clark for anyloss of earnings he may have suffered by reason ofour discrimination against him, together withinterest on the pay he may have lost by reason ofour failure to employ him. VECTA CONTRACTCOMPANY409VECTA CONTRACTCOMPANY, DIVISION OFVECTA GROUP, INC.DECISIONIII.THEALLEGED UNFAIR LABOR PRACTICESThe soleissue in this proceeding is whether RespondentterminatedRudolph Clarkbecauseof hisunionor otherconcerted activities,or whether he was terminated forcause.2STATEMENT OF THE CASEJAMES T.BARKER,Administrative Law Judge:This casewas heard before me at Dallas, Texas, on December 9,1974,1pursuant to a complaint and notice of hearing issuedon November 7, by the Regional Director for Region 16.The complaint alleges violations of Section 8(a)(1) and (3)of the National Labor RelationsAct, asamended,hereinafter called the Act. The charge giving rise to thecomplaint was filed on September20, bytheUnitedBrotherhood of Carpenters and Joiners,AFL-CIO, UBCIndustrial Local Union 2848,hereinafter called the Union.Counsel waived closing arguments and timely filed briefswith me on January 16, 1975.Upon the entire record in this case I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTVecta ContractCompany,Divisionof Vecta Group,Inc., hereinafter called theCompany or theRespondent, isa Delaware corporation engaged in the manufacture ofdesks and otheroffice furniture. At timesrelevant herein,the Companyhas maintaineda factoryin Dallas, Texas.Duringthe 12-month period immediately preceding theissuance of the complaint herein,the Company, in thenormal courseand conductof its business operations,manufactured and shipped merchandise valued in excess of$50,000 from its Dallas,Texas,facility directlyto pointslocated in States ofthe UnitedStatesother than the Stateof Texas.Upon thesefacts,which are not in dispute,I find that theCompany has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners, AFL-CIO, UBC Industrial Local Union 2848 exists, at least inpart, for the purpose of dealing with employers concerningwages, hours, and working conditions of the employees. Ifind that at all times material herein the Union has been alabor organization within the meaning of Section 2(5) ofthe Act.IUnless otherwise specified,all datesherein refer to the calendar year1974.2In hisbeef, counsel for the General Counsel alleges that the recordevidence revealsthat at materialtimesRespondent published, promulgated,and maintained a no-solicitationrule unlawful on its face. The GeneralCounsel assertsthat no allegation of illegality was contained in thecomplaintbecausethe matter of the no-solicitation rule did not come to theattentionof the General Counsel prior to the issuance of the complaint.1.Background factsWilliam Sullivan is president of Respondent and J. W.Jones is a supervisor. At relevant times, J. B. Spencer hasbeen employed in the position of a leadman. Respondenthas operated its Dallas facilities since about 1969. At theDallas facility approximately 60 employees are employed.Approximately 23 employees are assigned to the metalshop, working under the supervision of J. W. Jones. Atrelevant times Rudolph Clark, the alleged discriminatee,was employed in the metal shop.Rudolph Clark commenced his employment at theDallas facility in 1963. He had worked in the employ oftwo companies, predecessors to Respondent, and at thetime of his termination on September 20 Clark wasemployed as a polisher. In point of service, Clark was asenior employee in the plant. Clark was a recipient of"normal increases" received by all employees as aconsequence of across-the-board wage increases grantedby Respondent. Neither the quality of his work nor hiscompetence as a polisher is in issue.In 1968, Rudolph Clark served as an observer in aNational Labor Relations Board representation election.This election transpired prior to Respondent's assumptionof ownership and operation of - the Dallas facility. Em-ployed in 1968 at the Dallas plant were Ronald Dedoesand J. W. Jones. Dedoes served at relevant times during1974 as a vice president of Respondent. As found, Joneswas employed as a supervisor.2.The alleged unlawful conducta.The union organizational campaignCommencing in July 1974, the Union initiated efforts toorganize the employees of the Company. On three separateoccasions, handbills were distributed to employees at theplant gate as they left the plant at the end of their workday.Attached to each handbill was a union authorization cardin blank.The organizational campaign continued into the monthof September and in the minds of employees RudolphClark became identified with the Union. Authorizationcards which had been attached to handbills distributed atthe,plant gate were returned to Clark by signatoryemployees. Additionally, Clark received a supply of blankauthorization cards from the Union and distributed cardsto fellow employees on breaktime, during the lunch period,Counsel for the General Counsel further asserts that the no-solicitation issuewas fully litigated during the course of the hearing. However, the GeneralCounsel did not 'undertake to develop the record in a framework of therule's illegality and at no time during the course of the hearing did theGeneral Counsel move to amend the complaint to allege a violation of Sec.8(a)(I) deriving from the no-solicitation rule. On this basis, and viewing therecord in its entirety, I find no basis for ruling favorably to the GeneralCounsel in this regard. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDand following the completion of the workday. In doing so,Clark had discussions with the employees concerning theUnion.Respondent's president, William Sullivan, became awareof union activity at the plant on the morning of July 17.Respondent also had knowledge of Clark's activities -onbehalf of the Union in 1974.b.The warning to ClarkIn mid-August, Sullivan left his office and went out intothe plant. He observed Clark away from his machine.Sullivan asked Clark how he was, and Clark responded, "Iam looking for an easier job." Sullivan did not respond toClark but spoke to Vice President Ron Dedoes concerningthe matter. In the ensuing days, Sullivan received reportsfrom supervision concerning disruptions in the plant on thepart of two employees, including an individual employedas an inspector and Rudolph Clark. The reports receivedby Sullivan indicated that the employees were disruptingother employees in their work and were ' departing fromtheir work stations to do so. With respect to the inspectorwho had no specific work station but moved throughoutthe plant, Sullivan was of the opinion that the nature andextent of the interruption was not as definitive as withrespect to Clark. He instructed his vice president to issue areprimand to the inspector. Sullivan called Clark into hisoffice for an interview. The interview transpired on orabout August 20.3 In speaking with Clark in his office,Sullivan stated that he could not allow the disturbancescaused by Clark wandering in the aisles to continue in theplant. Sullivan stated that he was endeavoring to make aliving and to give employment to the-employees in theplant.He stated that disruptions during working hoursmust stop. Sullivan added that Clark was free to "work onUnion matters" and that it was "fine" with him if Clarkwas in favor of the Union. Sullivan added that he was notasking Clark whether he was for or against the Union, andassertedthat Clark was free to do whatever he wanted todo on his breaktime or his lunch hour or before or afterworking hours. Sullivan asserted, however, that thesefreedoms did not extend to times when Clark was"producing" for the Company.In response,Clark stated that he was not doing anythingimproper. However, Sullivan stated that if this conduct wasrepeated, Clark would be terminated.43Rudolph Clarktestified that the interview in question transpired onJuly 22.On the other hand, William Sullivan testified that it transpired onAugust20.Clarkrelated the interview to a certain convened meeting ofemployees held in the receiving departmenton July18; and to a discussionconcerning the Union held between several employeeson plantpremiseswhile employees were changing clothes and preparing to leave the plant.Sullivan testified with certitude that the interviewfollowed' a period of timeduring which matters had, "gone along smoothly,"and he produced adocument dated August 20 which purported to record the essential elementsof the,interview and matters leading up to the interview withClark.I creditthe testimony of William Sullivan in finding that the interview transpired onor about August 20.4The foregoing is based uponthe creditedtestimonyofWilliamSullivan.I credit the testimonyof Rudolph Clark only tothe extent that it isconsistent with the foregoing. Specifically, I do not creditClarkto the effectc.Clark and Spencer discuss UnionDuring the month of August, J. B. Spencer, the leadmanunder whom Clark worked, approached Clark at his workstation during working hours and engaged him in conver-sation. Spencer asked Clark if there was "a union comingin."Clark answered that he did not know. Thereupon,Spencer asked Clark what he thought about the Union andClark responded, "I think a union is a union." Spencerobserved,that he did not think that this was the proper timeto put a union in. Spencer left Clark's work station and theconversation ended.5d.Clark and JonesconverseOn September 18, Jones, conducted an annual personnelinterview with Clarks During the course of the interview,Jones informed Clark; in substance, that except for hisrecord of absenteeism, his record was satisfactory.Withrespect to absenteeism, however, Jones observed that hewas able to detect "very little change." Jones informedClark that he was going to submit the record of the reviewand would speak with Clark later. No mention was madeof any alleged propensity on Clark's part to leave hismachine or discuss union matters- during working time.7e.The events of September 19During the lunch hour' on September 19, Clark metWillie Ford, a fellow employee, in a passageway en routefrom the plant to the parkirig, lot. As Clark and Fordprogressed down the passageway, Clark asked-Ford if hehad signed his authorization card. Ford answered that hehad lost the card and had not signed it. Ford asked Clarkfor another authorization card. Clark proceeded to histruck -which was parked in the parking lot near thelunchroom which overlooks the parking lot itself. Heobtained an authorization card and took it back to Fordwho was preparing to have lunch by his car parked in theparking lot. Clark gave Ford the authorization card as theystood by Ford's automobile and Ford completed andsigned the card. He gave it back to Clark. Clark put it inhis shirt pocket where it was visible. After completinglunch Clark took the authorization card to his locker anddeposited it there.that in issuing a warning to Clark, Sullivan stated that Clark had been guiltyof disturbances in the plant and had participated with six or seven otheremployees in these disturbances.5The undisputed and credited testimony of Rudolph Clark supports theforegoing findings.6While record testimony casts some doubt upon the frequency ofpersonnel interviews over the yearsof Clark's tenure,there is little doubtthat incident to its taking control of the operations of the Dallas plant,Respondent had initiated an annual program of interviews with eachemployee.4The foregoing is based upon the credited and undisputed testimony ofRudolph Clark. Clark testified, in regard to the interview with Jones, that hehad indicated to Jones that he intended to terminate his employment with"Respondent.However, this topic was not discussed during the course of theinterview. VECTA CONTRACT COMPANYDuring the lunch hour, and at the time Ford executed hisauthorization card, rank-and-file and supervisory person-nel of the Company were in the parking lots _Subsequently, after Ford had resumed work, he men-tioned the authorization card to J. B. Spencer, with whomhe was working. Ford asked Spencer if he had signed aunion authorization card and Spencer said that he had not.He stated that he had not seen one. Spencer asked Ford ifhe had signed one and Ford answered in the affirmative.Spencer thereupon asked Ford if he had read the card andFord stated that he had not done so. Spencer then askedFord who had given him the card and Ford identifiedClark as the individual who had done so. Spencer thenasked Ford if he did not think he should have read the cardbefore signing it. Spencer stated that he thought Fordshould have done so, and Ford asked of he should get thecard back. Spencer answered that the matter was up toFord but that,if he, Spencer, had signed the card withoutreading it, he would get it back. Ford disclosed hisintention of doing so .9After speaking with Spencer, Ford left his work stationand walked approximately 85 feet to Clark's work station.As Ford approached Clark from the rear, Clark wasengaged in his work at an electrically operated machineand had a chair base in his hands. Ford stopped at Clark'swork station and faced him. Clark did not stop his machinenor did he raise the visor to the headgear which shieldedhis face. He continued to hold the chair base in his hand ashe spoke with Ford. Ford asked Clark if he had turned hiscard in and Clark answered that he had not. He stated thatFord's card was in his locker. Ford asked if he could havehis card back, stating that he had not read the "booklet"and did not desire to turn the card in yet. Clark stated thatFord should not let anyone change his mind and Forddenied that anyone was trying to do this. Ford explainedthat he might desire to go to work for another employer.Ford left on this note and Clark resumed his work.After an elapse of a few minutes, Ford returned toClark's work station and spoke to Clark again. As on theprevious occasion, Clark did not turn off the electricity tohismachine,but on this occasion he raised his protectivevisor while speaking with Ford. Ford informed Clark thathe could not afford to have additional money deductedfrom his pay for union dues. Clark responded, in effect,that the Union would secure increased wages for theemployeewhichwould cover any cost of dues. Inexplanation of this, Clark proceeded to write with hisfinger in the dust of a machine nearby. Clark and Forda The foregoingisbased uponthe credited testimony of Rudolph Clark.9The foregoingis based upon a composite of the credited testimony of J.B. Spencerand Willie Ford10Theforegoing is based upona composite of the credited testimony ofRudolph Clark and Willie Ford. I have also considered the testimony ofWylieHewitt. I creditthe testimony of Ford only to theextent that it isconsistentwith the foregoing findings. My finding with respect to the lengthof theinitial conversationbetween Ford and Clarkisbasedupon thecredited testimonyof Clark. Hewitt testified credibly thathe observed oneconversationbetween Clark and Ford whichlastedapproximately 5minutes. I concludethat this related to the second conversation. I do notcredit thetestimony of Ford to the effect that the first conversation lastedfor approximately10 minutes.There is nothing of record relating to thesubstantivenatureof the conversation to warrant a conclusion that it was asextensive as Ford testifiedthat it was. Moreover, I reject the testimony ofFord thatduring the initial conversation,Clarkraised his visor inorder to411conversed together for approximately 5 minutes. Ford didnot ask for his card and Clark did not leave his workstation to obtain it from his locker. The initial conversationhad lasted approximately 2 or 3 minutes.10f.Clark terminatedIn late afternoon on September 19, Ron Dedoesinformed Sullivan that he had observed Clark ceaseworking at his machine in violation of instructionspreviously given employees. As a result of this information,Sullivan, the following day, September 20, called J. B.Spencer into his office and asked Spencer to recount whathe had observed with respect to Clark's alleged cessation ofwork the previous day. Spencer gave his account of hisconversation with Ford the previous afternoon with respectto his execution of a union authorization card and Clark'srole therein. Sullivan asked Spencer to give a statementwith respect to the entire incident and Spencer did so.Sullivan had the statement typewritten and after reading it,Spencer affixed his signature thereto. In his statement,Spencer stated,inter alia,in substance, that Ford hadconversed with Clark during working hours and that Clarkhad gone over "a lot of figures" with Ford and spent "agood while" doing so. Sullivan told Spencer that thematters discussed between him and Ford could not bediscussed "on company time." 11Thereafter, Sullivan called Ford into the office and askedhim for his version of his conversation with Clark. Fordoutlined the nature of his two conversations the,previousday with Clark and informed Sullivan that Clark had givenhim the union authorization card which he had executed.Sullivan asked Ford to give a written statement encom-passing the information which Ford had imparted tohirM12In outlining the events relating to Clark, Ford informedSullivan that he had left his work station to speak withClark concerning the authorization card, but he wasunsuccessful in obtaining it when he first visited Clark'swork station. Ford further informed Sullivan that he wentback a second time to speak with Clark and that Clarkstopped work and raised his visor for the purpose ofconversing with him. According to Ford's account, givenSullivan, there wasa discussionof wages to be received ifthe Union successfully organized the plant. Ford estimatedthe totaltime consumedin the two conversations as from 5to 10minutes.speak with him.Clark's testimony is to the contrary and I credit him.liThe foregoing is based upon the credited testimony of J. B. Spencerand William Sullivan, as supported by documentary evidence of record. Infinding that Sullivan merely admonished Spencer not to discuss theexecution of union authorization cards on company time, I credit Spencerand reject the testimony of Sullivan to the effect that he informed Spencerthat if a supervisor had engaged in the conduct iii which Spencer hadparticipated,the supervisor would have been terminated. The testimony ofSpencer, who impressed me as a witness singularly desirous of supportingthe Company's case, lends no support to the testimony of Sullivan in thisregard.Iam convinced that Sullivan put an emphasis and gloss on hisadmonition which was not actually articulated to Spencer.12Ford did not completethe written statementuntil the following day.Sullivan credibly explained that he gave this allowance of time to Ford so asnot to embarrass Ford who he knew lacked writing and languageproficiency. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDThe meeting between Ford and Sullivan ended withSullivan reprimanding Ford and admonishing him that hewould be terminated if he were again involved in a similarincident. Sullivan stated that Ford had violated the rulesand that the rules would be applied fairly to everybody.13At approximately 9 a.m. on the morning of September20,Clark was instructed by J. W. Jones to report toSullivan's office. He did so, and present in the office wereSullivan,Dedoes, J. B. Spencer, and another official of theCompany. J. W. Jones also attended the meeting whichtranspired. Sullivan invited Clark to sit down and informedClark that the meeting was being taped. Sullivan thereuponinformed Clark that he had been warned once before aboutcreating disturbances in the plant. Sullivan stated that hehad written proof in "black and white" that Clark hadspent from 5 to 10 minutes "organizing." Sullivan toldClark that he was terminated immediately and that he didnot desire to see Clark on the premises any more. Hehanded Clark a paycheck which had been prepared inadvance of the meeting.In response, Clark stated that he had not been organizingor creating disturbances on company time. Sullivananswered that he had proof in writing. Clark did notpursue the matter. Upon receiving his check, Clark leftSullivan'soffice.He, proceeded from Sullivan's officeaccompanied by J. W. Jones. After changing his clothes, heleft the premises and did not return.14g.The plant rulesAt all relevant times since January 19, 1973, Respondenthas maintained in effect certain plant work rules whichhave been promulgated in written form and posted oncompany bulletin boards. Prior to July 1974 plant rulescontaining the following(pertinent)provisions were in fullforce and effect:Failure to maintain -proper standards of conduct orviolation of the rules will be cause for disciplinaryaction up to and including discharge. The Companywillcontinue the current practice of administeringlesserforms of discipline, such as warnings andsuspensions from work, in situations involving minorrules, infractions. Repeated violations of minor and/ora singlemajor infraction will continue to warrantdismissal.1.Employees must be at the assigned work places andready to work at their regular starting time and mustcontinue at work until their regular quitting time.Violations of this rule include but are not limited to:F.Wasting time, loitering, or leaving place of workduring working hours without permission, or otherinattention to work.,2.Employees must perform the work and use theequipment and machinery assigned to them. They mustobey any reasonable orders from their supervisor orfrom other authorized Company personnel. Violationsof this rule include but are not limited to:C.Instigating or participating in a slowdown, walk-out, or any other work interruption.5.Employeesmust maintain, at all times, properstandards of conduct and devote the time spent onCompany property exclusively to productive work.Violations of the rule include but are not limited to:G.Vending, soliciting, engaging in any personalbusiness,or distributing written or printed matter ofany kind on Company time.On July 17, upon learning that the Union was undertak-ing organizational efforts at the plant, Sullivan undertookto obtain legal advice. As part of the advice received,Sullivanwas instructed to clarify the plant rules withrespect to discussion of union matters during workinghours. As a consequence, a notice was prepared which wasposted on company bulletin boards on January 23. Thewritten notice which was issued over the signature ofWilliam Sullivan cautioned against discussion of unionsbetween members of management and employees "behindclosed doors" and urged that any such discussions be "outin the open." Additionally, the notice invited employeeswho had questions concerning the Union to ask anymember of management who would endeavor to give orfind the proper answer to any question propounded.Additionally the notice contained the following paragraph:A good rule is to just refrain from union discussions ofany kind except during breaks and lunch and beforeand after you start work. That way is the right andalways lawful way.Sullivan testified that the plant work rules dated January19, 1973, were distributed to all present employees whenthose rules were promulgated, and that all new employeesreceived a copy upon their entry into employment. Clarkdenied having received or seen the 1973 rules posted on thebulletin board, or having seen the July 1974 notice.The Company maintains a fund for the purchase offlowers for employees or their families on appropriateoccasions. Solicitation for other causes is not sanctioned bycompany policy or rules. This prohibition has occasionallybeen set aside by management in order to meet theexigencies of a personal tragedy affecting an employee.Sullivan testified that, except for the few limited occasionsarising from personal tragedy involving employees or theirfamilies,he had no knowledge of solicitation beingundertaken on plant premises during working hours.Sullivan further testified that he had instructed depart-ment heads to read the January 1973 plant rules toemployees at convened meetings. He was unable to testifywhether or not his instructions had been followed. Further,Sullivan testified that after July 23 he personally addresseda meeting of employees at which he stressed the need for13The foregoing is based upon the credited testimony of Willie Ford andWilliam Sullivan I have also considered the written statement of Fordwhich is in evidence.In crediting Sullivan as to the nature of his reprimandto Ford, I have considered Ford's apparent inability to recall exactly thenature of Sullivan's remarks in this regard.Moreover,at this point in time, Iam convinced Sullivan had decided to terminate Clark and desired to givehis action a veneer of evenhandedness.14The foregoing is based upon the credited testimony of Rudolph Clark.William Sullivan did not testify in detail concerning the details of thismeeting and there is nothing in the testimony of Clark which casts doubtupon his account of the meeting in question. VECFA CONTRACT COMPANY413efficiency and productivity and alluded directly to plantrulesgoverning worktime conduct of employees in theplant.Clark credibly testified that over the years of itsemployment, including the period of time during which heworked in the employ of Respondent, employees conversedtogether during the course of their work and supervisorshave participated in worktime discussions with rank-arid-file employees. Clark characterized these types of discus-sions as occurring frequently.15A statement in explanation of Rudolph Clark's termina-tionwas given by Respondent, through counsel, onOctober 3, 1974. The communication contained thefollowing paragraph:Rudolph Clark was terminated from his employmentbecause he repeatedly left his work station andwandered from department to department. He waswarned about this on several occasions and ultimatelywas discharged when he stopped his work to consultwith another employee, Willie Ford,Jr.Mr.Ford asequally guilty in the offense that led toMr. Clark'sdischarge; but, it being his first offense, he was warnedthatanother occurrence would Read to his owndischarge.The October 3 statement generated no further inquiries orrequests for information.ConclusionsIfind that the termination of Rudolph Clark waspretextual and accomplished in violation of Section 8(a)I(1)and (3)of the Act.The record establishes that Clark was known byRespondent to be the leader of the union movem ntamong employees and that he had commandedthat statusin two organizing efforts of which Respondent's supervi-sion had either direct or indirect knowledge.The latestorganizing effort,which commenced in July 1974, had edRespondent to examine its prerogatives in controllingsolicitation and conversation on plant premises. Despite aneffort to redefine its plant rules to give guidance on thematter,'worktime interruptions for conversational purposescontinued.This is revealed by the undenied testimony ofrecord to the effect that interruptions for the purpos( ofgeneral conversation were common and by the evidence ofa worktime interruptionof Clark bySpencer, a leadman,for the purpose of engaging Clark in conversa'nonconcerning the Union.In August 1974,William Sullivan, president of RespDn-dent,called Clark into his office and reprimanded Clarkfor alleged worktime conversations away from his mac inewhich 1 interferedwith production.Clark was waredagainst a repetition of this alleged abuse. The matter restedthere for a month. No written warning or reprimand was15All of the foregoing findings with respect to the promulgation,distribution,and application of the plant rules is based upon a considerationof the testimony of William Sullivan and Rudolph Clark, viewed in lig^it ofdocuments in evidence In testifying concerning instances of worksolicitation during the entire term of his 11 years of employment, Clarkalluded to certain incidents transpiring prior to the Company's assumptionever received by Clark. No other incidents offensive toSullivan's oral directive or the written rules occurred.Then on September 19, after Clark had engaged inpermissible nonworktime card-signing activity on behalf ofthe Union, on his lunch hour, in the parking lot, in fullview of plant personnel, he became involved in twoconversations with Willie Ford, a rank-and-file employee.These conversations, as the record reveals, transpired atClark's machine during the course of his work. Both wereinitiatedby Ford, who worked in a relatively distantdepartment under a leadman, J. B. Spencer, vested withresponsibility in Ford's department. The record establishesthat Ford put his work aside in order to engage Clark inconversation. The input of Spencer served as the precursorof both conversations. Clark did nothing overt to generateeither conversation. A cessation of work occurred. Clarkwas terminated as a consequence of this, without beingaccorded an opportunity to explain his-role or the extent ofhis involvement. The employment status of neither Fordnor Spencer was affected.The Respondent makes much of the fact that aninvestigation of the incident was made and that it wasrevealed through the investigation that Clark stoppedwork, raised his visor to speak with Ford, and wrote withhis forger in the dust of the machines in support of hisdialogue with Ford over wages, The disruptions allegedlylasted a total of 5 to 10 minutes. This is a mere disguise.It ismanifest that inanyobjective evaluation of theincidentundertaken for legitimatemanagement andpersonnel reasons, Sullivan would have learned that, withrespect to this incident, in contradistinction to otheroccasionswhen employees had engaged in worktimedialogue which has the effect of impeding production, nosupervisor or leadman approached the participants tocaution them against further conversation or direct them toreturn to work. Moreover, Sullivan would have concludedthat rather than serving as the moving force in the event,Clark, in a real ' sense, by a process of impressment at thehands of Ford and Spencer, had been enmeshed in theconversations which had as their principal objective thereturn of Ford's authorization card. Additionally, theinvestigationactuallyundertaken had disclosed thatSpencer was the individual who had caused Ford to leavehis work and initiate the conversations. The Respondenthad this knowledge when Clark was terminated. Nonethe-less,Clark was discharged. The record is most meaningfulin establishing that Sullivan's admonitions to Ford andSpencer'were, given the circumstances, including the severepunishment meted out to Clark, of a singularly pallid andmild variety. Sullivan chose to ignore the essentiallypassive involvement of Clark' in the incident and chose,rather, to highlight, for his own discriminatory purposes,the expenditure of time by Clark in permitting himself tobecome involved with Ford.The marked inference of discrimination which permeatesthe record with respect to the termination of Clark is foundof management at the Dallas plant. Clark also referred to other incidentswherein solicitations were made openly in the plant during working hoursHowever, Clark was singularly imprecise in specifying times, places, andpersonnel involved and I attach little weight to his testimony. I find, uponthe testimony of Sullivan, that no instances of breach of plant rules wasbrought to Sullivan's attention. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDin the effort which Respondent makes to link theSeptember 19 conduct of Clark with the alleged breach ofplant rules in August. It is noteworthy that the conversa-tionswith Ford which served to bring about Clark'stermination involve conduct quite different from thatabout which Clark was warned in August, There is nocontention on Respondent's part that Clark had left themachine or had traversed areas of the plant to engage Fordin conversation on September 19. Only Ford had donethat.The only similarity in the "offenses" of August andSeptember is that a cessation of work resulted. But anyobjective evaluation undertaken without predispositionand ulteriormotiveswould have required Sullivan torecognize the fact that, upon being approached by Ford,Clark had the option of ignoring Ford and continuing towork or to respond to Ford's inquiries in a civil manner.Sullivan knew that worktime interruption for the purposeof engaging in conversation was not uncommon. Fairnessin evaluatingthe September 19 incident would haverequiredSullivan to have taken these matters intoconsideration and to balance them against the fact thatFord and not Clark was the prime mover in theconversations. Sullivan failed to do ' this. This failure,coupled with the clear implications to be drawn fromSullivan's decision to terminate Clark without accordinghim an opportunity for explanation, gives rise to theconclusion, which I reach, that the decision to terminateClark was unlawful under Section 8(a)(3) of the Act.In reaching this conclusion I fully recognize the right ofan employer to discipline and terminate the employment ofan employee for any reasonso long asthat reason does notinvolve union activities. However, a termination accom-plished, even in part, for reasons relating to the involve-ment of an employee in union or concerted activitiesviolates Section 8(a)(3) of the Act. In the instant case,Clark was a union advocate and the record supports thecontention of the General Counsel that Sullivan, in his ownmind,closely, identified themere involvement of anemployee in the union activities as disruptive and destruc-tive of the smooth operation of the plant. The record alsoreveals thatSullivan translated these deeply held convic-tions to the worktime activities of Clark,and assessed ahigher degree of conformity to plant rules and worktimedecorum againstClark than against other employees. Therecord supports the conclusion that Sullivan carefullyscrutinized Clark's activities in the plant and waited for anopportunity to terminate his employment. The events ofSeptember, 19 gave Sullivan a plausibleexcuse,but thefoundations thereof were tainted, I find, because heapplied a standard of conduct against Clark - a unionadherent- that would not have been applied but forClark's involvementwith the Union. The record requires aconclusionthat the September 19 incident was merely acloak for Sullivan's antiunion purposes. I fmd that thetermination of Clark was pretextual.16IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent unlawfully terminat-ed the employment of employee Rudolph Clark inviolation of Section 8(a)(3) and (1) of the Act, I shall orderthat Respondent offer Rudolph Clark immediate and fullreinstatement to his former or substantially equivalentposition of employment without prejudice to his seniorityor other rights and privileges and make him whole for anyloss of earnings he may have suffered by reason of thediscrimination against him. Backpay shall be computed inthe manner prescribed in F.W.Woolworth Company,90NLRB 289 (1950), together with interest in accordancewith the policy of the Board as set forth inIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Upon the foregoing fmdings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Vecta Contract Company, Division of Vecta Group,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the;,Act.2.United Brotherhood of Carpenters and - Joiners,AFL-CIO, UBC Industrial Local Union 2848, is a labororganization within the meaning of Section 2(5) of the Act.3.Rudolph Clark was, and has been, at all timesmaterial herein, an employee within the meaning of theAct.4.By terminating Rudolph Clark, Respondent violatedSection 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing fmdings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:16The Respondent notes the absenceof any accompanyingconductallegedly violativeof the Act.On the other hand,the General Counselcontends that the plant work rules which werein effectat all tunesrelevantherein wereper seviolative of Sec. 8(a)(1) of theAct. On the record beforeme, I find neither contention convincing or controlling. VECTA CONTRACT COMPANYORDER 17Respondent,VectaContract Company, Division ofVectaGroup, Inc., Dallas, Texas, As officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Brotherhood ofCarpenters and Joiners, AFL-CIO, UBC Industrial LocalUnion 2848, or any other labor organization of itsemployees by refusing to employ employees because oftheir union membership, or inanylike or related mannerdiscriminating against any of its employees in regard tohire or tenure of employment oranyterm or condition ofemployment, except to the extent permitted by Section8(a)(3) of the Act, as amended.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Rudolph Clark immediate employment at theDallas,Texas, plant of Respondent in his former orsubstantially equivalent position, and make him whole forany loss of wages which he may have suffered by reason of17 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.415the discrimination against him, in the manner set forthabove in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Dallas, Texas, place of business copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by a representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.18 In the eventthat the Board's Orderis enforcedby a Judgment of aUnited StatesCourt of Appeals, thewords in the noticereading "Posted byOrder of the National Labor RelationsBoard"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe National Labor RelationsBoard."